Exhibit 10.3

 

Name:                       [—] Number of Restricted Stock Units subject to
Award:                       [—] Date of Grant:                       [—]

AVANIR PHARMACEUTICALS, INC.

2014 INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT (EMPLOYEES)

This agreement (this “Agreement”) evidences an award (the “Award”) of restricted
stock units (the “Restricted Stock Units”) granted by Avanir Pharmaceuticals,
Inc. (the “Company”) to the individual named above (the “Grantee”) pursuant to
the Avanir Pharmaceuticals, Inc. 2014 Incentive Plan (as amended from time to
time, the “Plan”), which is incorporated herein by reference. [To accept the
Award, the Grantee must electronically approve this document on the [—] online
employee stock plan website.]

1. Grant of Restricted Stock Units. On the date of grant set forth above (the
“Date of Grant”) the Company granted to the Grantee an award consisting of the
right to receive on the terms provided herein and in the Plan, one share of
Stock with respect to each Restricted Stock Unit forming part of the Award, in
each case, subject to adjustment pursuant to Section 7 of the Plan in respect of
transactions occurring after the date hereof.

2. Meaning of Certain Terms. Each initially capitalized term used but not
separately defined herein has the meaning assigned to such term in the Plan.
[The following terms have the following meanings:

 

  (a) [—].]

3. Vesting. Unless earlier terminated, forfeited, relinquished or expired, the
Restricted Stock Units shall vest as follows: [—].

4. Delivery of Stock. The Company shall deliver to the Grantee as soon as
practicable upon the vesting of the Restricted Stock Units or any portion
thereof, but in all events no later than March 15th of the year following the
year in which such Restricted Stock Units vest, one share of Stock with respect
to each such vested Restricted Stock Unit, subject to the terms of the Plan and
this Agreement.

5. Dividends; Other Rights. The Award shall not be interpreted to bestow upon
the Grantee any equity interest or ownership in the Company or any Affiliate
prior to the date on which the Company delivers shares of Stock to the Grantee
(if any). The Grantee is not entitled to vote any shares of Stock by reason of
the granting of this Award or to receive or be credited with any dividends
declared and payable on any share of Stock prior to the date on which any such
share is delivered to the Grantee hereunder. The Grantee shall have the rights
of a shareholder only as to those shares of Stock, if any, that are actually
delivered under this Award.

6. Forfeiture; Recovery of Compensation. By accepting the Award the Grantee
expressly acknowledges and agrees that his or her rights (and those of any
permitted transferee) under the Award or to any Stock acquired under the Award
or any proceeds from the disposition thereof, are subject to Section 6(a)(5) of
the Plan (including any successor provision). Nothing in the preceding sentence
shall be construed as limiting the general application of Section 9 of this
Agreement.

7. Nontransferability. Neither the Award nor the Restricted Stock Units may be
transferred except at death in accordance with Section 6(a)(3) of the Plan.

8. Certain Tax Matters.

 

1



--------------------------------------------------------------------------------

(a) The Grantee expressly acknowledges and agrees that the Grantee’s rights
hereunder, including the right to be issued shares of Stock upon the vesting of
the Restricted Stock Units (or any portion thereof), are subject to the
Grantee’s promptly paying, or in respect of any later requirement of withholding
being liable promptly to pay at such time as such withholdings are due, to the
Company in cash (or by such other means as may be acceptable to the
Administrator in its discretion) all taxes required to be withheld, if any. No
shares of Stock will be required to be transferred pursuant to the vesting of
the Restricted Stock Units (or any portion thereof) unless and until the Grantee
or the person then holding the Award has remitted to the Company an amount in
cash sufficient to satisfy any federal, state, or local requirements with
respect to tax withholdings then due and has committed (and by accepting this
Award the Grantee shall be deemed to have committed) to pay in cash all tax
withholdings required at any later time in respect of the transfer of such
shares, or has made other arrangements satisfactory to the Administrator with
respect to such taxes. The Grantee also authorizes the Company and its
subsidiaries to withhold such amounts from any amounts otherwise owed to the
Grantee, but nothing in this sentence shall be construed as relieving the
Grantee of any liability for satisfying his or her obligations under the
preceding provisions of this Section.

(b) The Grantee expressly acknowledges that because this Award consists of an
unfunded and unsecured promise by the Company to deliver Stock in the future,
subject to the terms hereof, it is not possible to make a so-called “83(b)
election” with respect to the Award.

9. Acknowledgments. By accepting the Award [on the [—] online employee stock
plan website], the Grantee agrees to be bound by, and agrees that the Award and
the Restricted Stock Units are subject in all respects to, the terms of the
Plan. The Grantee further acknowledges and agrees that (a) the signature to this
Agreement on behalf of the Company is an electronic signature that will be
treated as an original signature for all purposes hereunder and (b) such
electronic signature will be binding against the Company and will create a
legally binding agreement when this Agreement is accepted by the Grantee [on the
[—] online employee stock plan website].

[The remainder of this page is intentionally left blank.]

 

2



--------------------------------------------------------------------------------

Executed as of the             day of [—], [—].

 

Company:   AVANIR PHARMACEUTICALS, INC.   By:  

 

  Name:   Title: